NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

TYRONE POINTER,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                     Case No. 2D18-738
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 25, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Philip J. Federico,
Judge.

Tyrone Pointer, pro se.


PER CURIAM.

              Affirmed.



CRENSHAW, LUCAS, and ATKINSON, JJ., Concur.